                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                                       Chapter 7 Bankruptcy
                                                              Case No. 20-00857
RONALD A. BUEHLER,
                                                    NOTICE OF APPEARANCE AND
              Debtors.                             REQUEST FOR SERVICE OF PAPERS


       Pursuant to F.R.B.P. 9010(b), please take notice that Eric W. Lam of Simmons
Perrine Moyer Bergman PLC is appearing for the following party in the above-captioned
bankruptcy case: Trustee Sheryl Schnittjer.
       This party is a party in interest in this case. Pursuant to F.R.B.P. 2002 and 9007, the
undersigned, on behalf of Trustee Sheryl Schnittjer, hereby requests that all notices given or
required to be given in this case and all papers served or required to be served, including
Notices of Abandonment, in this case be given to and served upon the undersigned at the
office address and telephone number set forth below.
       Please take further notice that the foregoing request includes the notices and papers
referred to in the rules specified above and also includes, without limitation, notices of any
orders, applications, complaints, demands, hearings, motions, petitions, pleadings, or
requests, any other documents brought before this Court in this case, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,
telephone, telegraph, telex, facsimile, or otherwise.




                                                   /s/ Eric W. Lam
                                            Eric W. Lam, AT0004416
                                            SIMMONS PERRINE MOYER BERGMAN PLC
                                            115 Third Street SE, Suite 1200
                                            Cedar Rapids, IA 52401
                                            Tel: 319-366-7641; Fax: 319-366-1917
                                            elam@simmonsperrine.com
                                            ATTORNEY FOR TRUSTEE
                                             Certificate of Service

       The undersigned certifies, under penalty of perjury, that on this 4th day of August
2020, the foregoing document was electronically filed with the Clerk of Court using the
Northern District of Iowa CM/ECF and the document was served electronically through
the CM/ECF system to the parties of this case, who are list below:



                                                                /s/ Kelly Carmichael

Gina Kramer
Sheryl Schnittjer

SSTE Buehler/Pldgs/BA 20-00857 Drafts/Appearance by EWL.080420.0850.ewl




                                                         -2-
